                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

TIMOTHY WOODS and                                )
KIMBERLY GIBSON,                                 )
On Behalf of Themselves and All                  )
Others Similarly Situated,                       )
                                                 )
                              Plaintiffs,        )
                                                 )       Case No: 4:14-CV-00583-SRB
   v.                                            )
                                                 )
CAREMARK PHC, L.L.C. d/b/a                       )
CVS CAREMARK CORPORATION and                     )
CAREMARK, L.L.C.,                                )
                       Defendants.               )


ORDER PRELIMINARILY APPROVING SETTLEMENT AGREEMENT FOR CLASS
 AND COLLECTIVE ACTION CLAIMS, APPROVING FORMS OF CLASS NOTICE
TO CLASS MEMBERS AND NOTICE OF SETTLEMENT TO OPT-IN PLAINTIFFS,
 APPOINTING SETTLEMENT ADMINISTRATOR, AND SCHEDULING HEARING
                     FOR FINAL APPROVAL

        Plaintiffs Timothy Woods and Kimberly Gibson (herein “Class Representatives”) have

requested that the Court enter an order preliminary approving the settlement of this litigation as

stated in the Class and Collective Action Settlement Agreement (“Settlement” or “Settlement

Agreement”), which, together with the exhibits attached thereto, sets forth the terms and conditions

for a proposed settlement and dismissal of the litigation. (Doc. # 261). Defendants do not oppose

preliminary approval of the Settlement.

        After having read and considered the Settlement Agreement, the exhibits attached to it, and

the briefing submitted in support of preliminary approval of the Settlement, the Court preliminarily

approves the Parties’ Settlement as fair, reasonable and adequate and orders as follows:

        1.     The Court finds that notice of the Settlement to the Class Members is justified

because the Parties have shown that the Court will likely be able to approve the Settlement
Agreement under Rule 23(e)(2) and will likely be able to certify the Settlement Classes for

purposes of judgment, since the Classes were already certified during the course of the litigation.

        2.      The Court finds that it will likely be able to certify the FLSA Settlement Class and

Rule 23 Class as defined in the Settlement Agreement.

        3.      The Court specifically finds that, for the purposes of Settlement only, with regard

to the Rule 23 Class under Rule 23, (i) the Class is so numerous that joinder is impracticable; (ii)

common questions of fact and law exist; (iii) the Class Representatives’ claims are typical of the

Class Members’ claims; and (iv) the Class Representatives will be able to fairly and adequately

protect the interests of the Class Members. In addition, the Court finds that, for the purposes of

Settlement only, with regard to the Rule 23 Class, questions of law or fact common to the Class

predominate over questions affecting individual members, and a class action is superior to other

available methods. Certification of the Rule 23 Class for settlement purposes is the best means for

protecting the interests of all of the Class Members.

        4.      The Court finds that it likely will be able to approve the Settlement Agreement

under Rule 23(e)(2) because the Settlement is the result of arm’s-length negotiations between

experienced attorneys who are familiar with class action litigation in general and with the legal

and factual issues of this case in particular.

        5.      The Court also finds that the Settlement Agreement provides adequate relief to the

Class Members considering the costs, risks, and delay associated with trial and appeal as well as

the effectiveness of the proposed distribution of settlement payments to Class Members. The Court

further finds that preliminary approval of the Settlement is supported by the terms of the proposed

attorneys’ fee and costs and proposed service awards.




                                                 2
        6.      The Settlement Agreement treats Class Members equitably relative to each other

since settlement payments are based on an equitable formula taking into account the amount of

time worked, the pay rate for each class member, and the claims asserted in the litigation.

        7.      Eric Dirks, Michael Hodgson, Derek Braziel and Jack Siegel shall serve as Class

Counsel and Plaintiffs Timothy Woods and Kimberly Gibson shall serve as the Class

Representatives.

        8.      The Court approves, as to form and content, the Notices of Settlement as well as

the Claim Form attached as Exhibits A-E to the Settlement Agreement. The Court finds that the

distribution of the Class Notices: (1) meets the requirements of federal law and due process; (2) is

the best notice practicable under the circumstances; and (3) shall constitute due and sufficient

notice to all individuals entitled thereto.

        9.      Within sixty (60) days of the initial mailing of the Class Notice, Class Members

who have not previously opted in and who wish to receive a settlement award must fill out and

submit or return a Claim Form, either electronically or by mail, to the Settlement Administrator.

        10.     A Final Approval Hearing, for purposes of determining whether the Settlement

should be finally approved, shall be held before this Court on November 5, 2019, at 10:00 AM in

Courtroom 7B of the U.S. District Court for the Western District of Missouri, Charles Evans

Whittaker U.S. Courthouse, 400 E. 9th Street, Kansas City, Missouri 64106. At the hearing, the

Court will hear final arguments concerning whether the proposed Settlement of the litigation on

the terms and conditions provided for in the Settlement Agreement is fair, reasonable, and adequate

and should be approved by the Court. The Court will also hear at that time any timely objections

submitted by Class Members.




                                                 3
       11.     Any Settlement Class Member may enter an appearance in the litigation

individually or through counsel of his or her own choice. Any Class Member who does not enter

an appearance or exclude himself or herself from the Settlement Class will be represented by Class

Counsel.

       12.     Any Class Member may appear at the Final Approval Hearing and show cause, if

any, why: (1) the proposed Settlement of the litigation should or should not be approved as fair,

reasonable, and adequate; (2) why a judgment should or should not be entered thereon; (3) why

attorneys’ fees and costs should or should be awarded to Class Counsel; and/or (4) why the Class

Representatives and other Class Members as specified in the Settlement Agreement should or

should not receive an extra compensation in the form of a Service Award. However, no Class

Member or any other person shall be heard or entitled to contest the approval of the terms and

conditions of the proposed Settlement, or, if approved the Judgment to be entered thereon

approving the same, or, if awarded, Service Awards and attorneys’ fees and costs to Class Counsel,

unless that person has, no later than sixty (60) days after the initial mailing of the Class Notice to

Class Members, served by mail on Class Counsel and Defendants’ counsel and filed with the Court

written notice of the Class Member’s intention to appear at the Final Approval Hearing and written

objections and copies of any papers and briefs in support thereof. The Court will consider and rule

upon all timely filed objections at the Final Approval Hearing. Any Class Member who does not

timely file and serve his or her objection in the manner provided above shall be deemed to have

waived such objection and shall forever be foreclosed from making any objection to the fairness

or adequacy of the proposed Settlement as incorporated in the Settlement Agreement, any Service

Awards, and any award of attorneys’ fees and costs awarded to Class Counsel, unless otherwise

ordered by the Court.



                                                  4
       13.     All papers in support of the Settlement shall be filed no later than five (5) days

before the Final Approval Hearing.

       14.     Immediately upon the entry of this Order, all Settlement Class Members shall

be and are enjoined pursuant to 28 U.S.C. § 1651(a) from initiating or proceeding with any

and all suits, actions, causes of action, claims, or demands in federal or state court based on

putative violations of the Fair Labor Standards Act or any state or local law (including

statutory, regulatory, and common law) pertaining to hours of work or payment of wages,

including without limitation all claims that were or could have been asserted in the above-

captioned case by or on behalf of non-exempt telephone-dedicated customer service workers

who worked for CVS within the applicable proposed class periods. This injunction does not

apply to Class Members who choose to opt out of the litigation. This injunction shall remain

in effect through the date of Final Approval.

       15.     The Court reserves the right to adjourn the date of the Final Approval hearing

without further notice to the Class Members and retains jurisdiction to consider all further

applications arising out of or connected with the proposed Settlement.



       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: May 31, 2019




                                                5
